Howell, J.
A motion to dismiss this appeal, on several grounds, accompanies tlie record, but does not seem to be urged by the movers. An examination of the grounds, however, satisfies us that they are insufficient. The delay in filing the transcript arose from tlie necessity of the appellants to take out a mandamus upon the clerk of the lower court. Tlie parties are all properly before the court, the appeal brought up having been taken on motion in open court at the same time when the judgment was rendered, and the appeal bond is in due form and signed by the security.
Motion refused.